941 F.2d 1207
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.RICHARD P. KATTULA, Plaintiff-Appellant,v.UNITED STATES OF AMERICA, Defendant-Appellee.
No. 91-2026.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 20, 1991Decided:  August 27, 1991

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-90-1217-A)
Richard P. Kattula, Appellant Pro Se.
Richard Parker, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
Before MURNAGHAN, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Richard P. Kattula appeals from the district court's order dismissing his suit in which he challenged the revocation of his security clearance.  The district court was correct in finding that federal courts lack subject matter jurisdiction to review the merits of a security clearance decision.  However, Kattula raises two other claims which were not addressed by the district court and over which federal courts do have jurisdiction.


2
First, Kattula claims that the Air Force denied him due process in revoking his security clearance.  However, this Court has recently held that there is no property interest in a security clearance, and, therefore, no right to due process in decisions affecting a security clearance.   Jamil v. Secretary, Dep't of Defense, 910 F.2d 1203, 1209 (4th Cir. 1990).  Second, Kattula argues that the Air Force failed to follow its own regulations in reaching its decision.  These regulations provide for notice of intent to revoke (stating the reasons therefor), an opportunity to submit rebuttal evidence, notice of the agency's final decision, and the right to appeal to the Administrative Assistant to the Secretary of the Air Force.  Our review of the record discloses that the defendant carefully followed its regulations at each stage of the security clearance revocation.  Therefore, we affirm the district court's order dismissing this suit.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED